Gilbert, J.
A mandamus absolute was directed against the City of Loganville. The obligation imposed by such judgment devolved upon the persons then holding the offices of mayor and councilmen and their successors in office. Littlefield v. Adel, 151 Ga. 684, at p. 686 (108 S. E. 56). The debts sought to be collected were in no way disputed. The municipality expressed willingness to pay, but asserted legal inability on account of the tax limitation. Under the charter of the municipal^, the tax lev3>' for school purposes was limited to 5 mills. The tax already levied was at the rate of 3-1/3 mills. In response to the mandamus the city increased the rate to 5 mills, and before the hearing on the contempt proceedings forwarded a check for $609.20 to counsel for plaintiffs. Contempt proceedings were instituted because the municipality had not levied a tax at a rate sufficient to pay the entire indebtedness, plaintiffs insisting that the general funds of the city might be incroached upon to make up the balance due over and above the amount raised within the legal limits of the school tax. The judgment will not be reversed for not holding the defendants in contempt for refusing to levy a tax for school purposes at a rate exceeding the limit imposed by the municipal charter, or for refusing to levy a general tax to pay in part the debt admittedly due. This is especially true where, as in the present case, the school board and the school superintendent have exceeded in school expenditures the sums obtained by the levies of taxes for school purposes, and where the court found, on facts so authorizing, that the defendants were not guilty of bad faith, or of intentional disobedience to the court’s mandate, and that they had increased the school tax levy to the legal limit, and had forwarded a check to counsel and subsequently had offered to *643substitute cash for the check, said check still being retained by counsel for plaintiffs. “The judgment rendered on such a hearing will not be disturbed by the Supreme Court, unless the judge has grossly abused the sound discretion vested in him in such cases.” Warner v. Mandin, 124 Ga. 387 (2) (52 S. E. 446, 4 Ann. Cas. 180).
The mandamus absolute directed the City of Loganville to levy and collect a tax sufficient to pay said indebtedness. This judgment also provided that “said board of education may pay to plaintiffs’ counsel the respective amount due the teachers as alleged, out of any surplus funds said board or city may have on hand, collected for ordinary purposes.” But there was a proviso attached to the latter alternative, to the effect that the payment out of any funds on hand collected for ordinary purposes should be in the event plaintiffs in an injunction suit preferred this payment in lieu of an additional levy, and dismissed their suit. It does not appear that this suit was dismissed. It will be seen that the mandamus absolute did not require any payment to be made out of funds collected for ordinary purposes. It merely provided tliat the board “may” make such payment, and then only on the condition stated. In the answer of the defendants it is asserted that the board of education, about the year 1924, spent more money than the amount of school funds appropriated, and borrowed a sum of money for the purpose of paying teachers, and that “some $600 or more of the money turned over to-the board by defendants in the year 1925 and 1926 was used by the board to take 'up a note that they had personally given; and that if the schools of said city are not run within its appropriation and for the amount of money that can be legally raised for the support of the schools, it will lead to disruption of the school and the injury of the town; and that the only legal way is for the board of education to run the school within its means, or else close it a sufficient time until its obligations can be paid.” Under the pleadings and the evidence, the finding of the judge was authorized; and there being therefore no abuse of discretion, the judgment will not be controlled.

Judgment affirmed.


.All the Justices concur.